DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Priority
This application was filed on 05 October 2020 and is the ‘371 national stage entry of International Application PCT/US2019/026095, filed April 05, 2019, which claims priority to Provisional Application 62/691,923, filed June 29, 2018, and Provisional Application 62/653,301, filed April 5, 2018.

Drawings
The drawings dated 05 October 2020 are accepted by the Examiner.

Information Disclosure Statements
The IDS’s dated 26 February 2021 have been received, entered and considered, signed copies are included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Claim Interpretation
Claim 1 reads as follows:
“A cationic catenane comprising a central cationic ring and two or more radial cationic rings mechanically interlocked with the central cationic ring, wherein the central cationic ring comprises two or more viologen subunits and two reactive linkers and wherein the catenane comprises an equal number of radial cationic rings as viologen subunits.”
The claim is interpreted consistently with the description of the specification and the prior art.  The claimed catenane molecule is “a mechanically-interlocked molecular architecture consisting of two or more interlocked macrocylic components”.  
A [2]catenane cannot be in scope.  The claimed catenane molecule must comprise at least three macrocyclic rings as at least a [3]catenane, since the central ring must have two or more viologen subunits and there must be an equal number of radial rings as there are viologen subunits in the central ring.  There are “two or more radial cationic rings radial rings” mechanically interlocked with the central ring: at least 3 rings in total, as shown in the following diagram of a [3]catenane:

    PNG
    media_image1.png
    445
    449
    media_image1.png
    Greyscale

Each of the central and radial rings must carry a net positive charge since they are “cationic”.
A viologen subunit is “a subunit that is derivative of 4,4' -bipyridine”:

    PNG
    media_image2.png
    137
    335
    media_image2.png
    Greyscale

The viologen subunit thus contains this structure embedded within its framework as a “derivative” thereof.
The “reactive linker” is not a moiety which must itself undergo a reaction but rather it is a moiety which is formed by a reaction of two moieties, for example in order to close a ring.  This is consistent with the specification at page 8: “"Reactive linker" means a linker formed from a reaction between moieties that allows for a continuous bridge of atom between viologen subunits. Reactive linkers may be used to extend threading components or close macrocyclic components.”

Claim 5 requires “reactive linkers formed by a click reaction”.  The “click reaction” is interpreted consistently with the specification as on page 11: “Click chemistry encompasses a group of linking reactions that are simple to perform, have high yields, require no or minimal purification, and are versatile in joining diverse structures without the prerequisite of protection steps. Suitably the click chemistry is a cycloaddition, nucleophilic ring-opening, non-aldol carbonyl chemistry, or a carbon multiple bond reaction.”  Click chemistry represents an art-recognized term and suitable reactions and the resulting linker moieties are well-known, see for example the review Hein (Pharm Res. 2008, 25, 2216–2230) at figure 3 on page 2217, etc.
The two central cationic ring structures specified in claim 5 each comprise 2 viologen subunits and therefore the claimed catenanes are at least [3]catenanes.

Claim 17 specifies a central cationic ring structure comprising 3 viologen subunits and therefore the claimed catenanes are at least [4]catenanes.

Claim 27 specifies a central cationic ring structure comprising 4 viologen subunits and therefore the claimed catenanes are at least [5]catenanes.

Independent claim 48 is a method of forming a cationic catenane wherein, in view of the required limitations, the method necessarily produces catenanes which fall into the scope of claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel catenane compounds according to independent claim 1, compositions and devices comprising the compounds and to a method of making the compounds according to independent claim 48.  
The claimed compounds require a combination of structural features not disclosed, taught, suggested or otherwise provided for by the prior art of record.
Catenanes and methods of their synthesis are well-described in the prior art, see for example the review article “Polycatenanes”; Niu (Chem. Rev. 2009, 109, 6024-6046, IDS).  None of the known catenanes have a structure meeting the present claim limitations.  The closest examples are disclosed in the following references: 
-Gibbs-Hall (J. Am. Chem. Soc. 2015, 137, 50, 15640–15643.  IDS).  See the [2]catenane disclosed in scheme 1 on page 15640.  The compound is a cationic catenane comprising a central cationic ring and ONLY ONE radial cationic ring mechanically interlocked with the central cationic ring.  The reference does not disclose or teach any catenanes having 2 or more radial cationic rings.  The method of synthesis used to make the compound necessarily only provides for a single interlocked ring.
-Au-Yeung (Inorg. Chem. 2018, 57, 7, 3475–3485.  IDS).  Describes a number of prior art catenanes, the closest represented by those of figure 4 on page 3477, or figure 8 on page 3480.  The catenanes lack either viologen subunits in the central ring and/or net positive charge on the radial rings.
-Wang (Angew. Chem. Int. Ed. 2016, 55, 12387–12392, IDS).  See scheme 2 on page 12388.  The catenanes are cationic catenanes comprising a central cationic ring and ONLY ONE radial cationic ring mechanically interlocked with the central cationic ring.  The reference does not disclose or teach any catenanes having 2 or more radial cationic rings.  As in the Gibbs-Hall reference, the method of synthesis used to make the interlocked compounds necessarily only provides for a [2]catenane.
-Lopez-Vidal (Dalton Trans., 2018, 47, 2492-2496).  See the [3]catenane 5 at scheme 3 and figure 3 on page 2495 and the structural detail provide in scheme 1 on page 2493.  The disclosed [3]catenane comprises a central cationic ring and two or more radial cationic rings mechanically interlocked with the central cationic ring, wherein the central cationic ring comprises two or more viologen subunits and two reactive linkers. 
However, the catenane does not comprise an equal number of radial cationic rings as viologen subunits.  The central ring has 4 viologen subunits and two radial cationic rings.  The method used to make the catenanes requires that there be two viologen subunits for each radial ring, see scheme 1.  Therefore, the method necessarily produces compounds outside the scope of the present claims.
The claims are allowable over the prior art since the prior art does not disclose a claimed compound and there are no reasons that would lead a skilled artisan to modify any of the known catenanes, or known methods of making catenanes, in such a way as to predictably lead to a catenane or method as claimed.  There would further be no reasonable expectation of success in making a catenane as claimed in view of the repulsive nature of the net positive charges associated with each of the multiple interlocked rings present in the compound.
The claims are allowable for at least these reasons.

Conclusion
	Claims 1, 5, 10-11, 13-14, 17, 21-22, 24-25, 27, 31-32, 34-36, 42, 45 and 48 (renumbered claims 1-20) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625